Luke, J.
1. In the ease of Ellis v. Southern Express Co., 27 Ga. App. 738 (a) (110 S. E. 43), which was a suit between the same parties and based upon the same cause of action as the suit now under review, this court held that the trial court had no jurisdiction of the case. That decision, whether right or wrong, is the law of the case, and is res judicata as to that question. See Ellis v. Southern Express Co. (this case), 157 Ga. 629 (122 S. E. 48).
2. Under the above ruling the trial court erred in overruling the plea to the jurisdiction.

Judgment on cross-hill of exceptions reversed; main hill dismissed.


.Broyles C. J., and Bloodworth, J., concur.